Citation Nr: 0208009	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-06 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1977 to 
January 1980.  He also had various other periods of active 
and inactive duty for training in the Air Force National 
Guard from December 1991 to September 1997, to include 
relevant active duty for training from February 11, 1992 to 
November 15, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim of entitlement to 
service connection for a low back injury.  The veteran 
subsequently perfected this appeal.

A travel board hearing was scheduled in June 2001.  The 
veteran failed to report.

In July 2001, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. Service medical records establish that in November 1992, 
while on active duty for training, the veteran received 
treatment for complaints of lower back ache and hip pain.  
Assessment was low back pain, mechanical and mild.

3. Resolving all reasonable doubt in the veteran's favor, his 
current low back disability, characterized as mechanical 
low back pain, is related to service.


CONCLUSION OF LAW

Disability exhibited by mechanical low back pain was incurred 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the March 1999 
statement of the case (SOC) and the January 2002 supplemental 
statement of the case (SSOC) of the laws and regulations 
pertaining to service connection.  The Board concludes that 
the discussions in the SOC and the SSOC adequately informed 
the veteran of the evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c).  In this 
regard, the RO sent the veteran a letter dated in August 2001 
that informed him of the enactment of the VCAA, what the 
evidence must show to establish entitlement to service 
connection, and what information or evidence was still 
needed.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran 
responded to this letter indicating that VA had all the 
records as far as his back injury was concerned.  
Additionally, the veteran was provided a VA examination in 
January 1998 and his C-file was subsequently reviewed by the 
same provider in October 2001.  An orthopedic examination was 
provided in November 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

The veteran contends that he injured his back while helping 
the Avionics Technicians move furniture and equipment into 
their new shop on Charleston Air Force Base.  The veteran did 
not seek treatment immediately following the injury but 
waited until he was about to be released from active duty.  

Service medical records indicate that in November 1992, the 
veteran was seen for complaints of lower backache and hip 
pain which apparently resulted from moving furniture.  The 
veteran indicated that it was better at the time of the 
visit.  The assessment was "low back pain, mechanical and 
mild."  Subsequent service medical records do not reveal any 
further complaints regarding the veteran's back.  On 
examination in January 1994, the veteran denied recurrent 
back pain and upon clinical evaluation, his spine was 
determined to be normal.  The veteran continued to deny 
medical problems on Annual Medical Certificates dated in 
January 1995 and April 1996.

According to the veteran, he did not see the doctor again 
because his active duty time ended a few days later and he 
did not mention the injury to his section chief or ask to see 
a unit doctor because he needed the income from his drill 
weekends and wanted to stay in the National Guard.  The 
veteran contends that he did not seek treatment after being 
released from active duty due to financial reasons and lack 
of medical benefits.  The veteran also reported that he wrote 
VA in 1993 attempting to obtain treatment but that he never 
received a reply.  He contacted VA by phone in 1996 and 
thereafter, applied for disability compensation.  

Despite not obtaining treatment, the veteran alleges that he 
has had problems with his back since the 1992 injury and that 
the problem is getting progressively worse.  The veteran 
reports that prior to his back injury he was a very fit 
person and participated in various sports.  He can no longer 
do these activities because of his back.

In January 1998, the veteran underwent a VA examination in 
connection with this claim.  No medical evidence was 
available for review prior to the examination.  The veteran 
reported that the injury occurred on active duty in 1992 
moving heavy equipment.  He reported pain worsening over the 
past 2 to 3 years.

X-rays taken in conjunction with the examination revealed 
degenerative joint disease with spurring from T12 through L1 
and the examiner diagnosed "[l]ow back strain status post 
lifting injury by history with resultant limited range of 
motion, pain with movement, walking, standing, lifting, 
muscle spasms, numbness, and tingling of right lower 
extremity."  

In October 2001, the veteran's C-file was reviewed and it was 
noted that the only visit complaining of low back pain was in 
November 1992.  The assessment in 1998 was low back strain 
status post lifting injury by history.  The examiner stated 
that "[t]here is no other link or proof connecting the 
symptoms and degenerative joint changes to any documented 
lower back injury more than the only clinic visit mentioned 
above."  No further opinion regarding the probable etiology 
of the veteran's current low back disability was provided.  
The veteran was subsequently referred for an orthopedic 
examination.

In November 2001, the veteran underwent a VA orthopedic 
examination.  The examiner noted that the focus of the 
examination was to answer the question as to whether it was 
more likely, less likely or as likely as not that any current 
low back pain disability was related to the veteran's low 
back problems during active duty for training. 

The veteran reported that while on active duty in the Air 
Force, he lifted some heavy machinery and suffered a strain 
to his lower back.  Prior to this incident, the veteran did 
not have problems with his back and since that time has had 
chronic intermittent symptoms of low back pain and right 
buttock pain.  He denied subsequent injury to his back.  

X-ray examination noted disc space narrowing at T12 and L1 
with anterior marginal osteophytes.  Facet joints and other 
disc spaces were well maintained without any degenerative 
changes noted.  On physical examination, there was pain 
localized to the right paraspinous region with right lateral 
bending and pain with hyperextension of the lumbar spine.  

Impression was low back pain without radicular signs or 
symptoms.  The examiner stated that it was impossible to know 
whether he would have back pain if he had not suffered an 
injury in the military.  Since there were no radicular 
symptoms, it was unlikely that this was a herniated disc and 
was most likely mechanical low back pain.  Radiographically, 
there was no evidence for previous fracture.  There were 
degenerative changes in the upper lumbar spine but that did 
not correlate to the physical symptoms of right lower lumbar 
tenderness.  It was felt that the low back symptoms were most 
likely attributed to mechanical low back pain.  The examiner 
stated the following:

Therefore, it is my impression that this 
is as likely as not related to his low 
back disability during active duty 
training.  The reason I say this is he 
had no previous back pain, although, it 
is impossible for me to say that it is 
more likely, it is also impossible to say 
that it is less likely, therefore, my 
opinion is that it is as likely as not 
related.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2001). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 C.F.R. § 3.102 (2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The record contains evidence of a current disability as the 
veteran has been variously diagnosed with low back strain and 
low back pain.  There is also evidence of an injury during 
service.  The veteran's DD-214 reflects a period of active 
duty for training from February 11, 1992 to November 15, 
1992.  Service medical records establish that the veteran was 
seen for complaints of low back pain on November 2, 1992, 
apparently related to moving furniture.  The assessment was 
low back pain, mechanical and mild. 

Notwithstanding the above-referenced evidence, service 
connection requires that the current disability be related to 
service.  Service medical records establish that the veteran 
received treatment for low back pain on one occasion.  There 
is no indication of a chronic problem.  The veteran also 
denied having back problems although he identified other 
medical issues.  In October 2001, the VA examiner pointed out 
that the only link between the veteran's current back 
problems and service is the November 1992 progress note.

The veteran, however, has reported continuous symptomatology 
since 1992 and has proffered an explanation for the lack of 
medical evidence.  The veteran indicated he did not seek 
additional treatment because his active duty period ended 
shortly after his initial treatment.  Subsequently, he did 
not obtain treatment due to monetary reasons and also because 
VA did not respond to his requests for treatment until he 
filed for disability compensation.  Additionally, the record 
contains the opinion of another VA examiner that the current 
disability is mechanical low back pain, which is as likely as 
not related to the back pain during service.  The 
degenerative changes in the upper back were not present in 
service and have not been related to service by any competent 
authority.  

Accordingly, the Board finds the evidence to be in equipoise.  
Resolving all reasonable doubt in the veteran's favor, 
service connection for a disability exhibited by mechanical 
low back pain is warranted.  See 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for a disability exhibited by mechanical 
low back pain is granted.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

